Citation Nr: 0026387	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-02 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 2000) for amputation of the right toe.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to November 
1945.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 1998 RO rating decision that denied benefits under 
38 U.S.C.A. § 1151 for amputation of the right toe.  In 
November 1999, the Board remanded the case to the RO for 
additional development.


REMAND

Medical records were received by the RO in August 2000 that 
question the veteran's diagnosis of diabetes mellitus.  These 
records were not reviewed by the RO and the veteran or his 
representative has not waived initial consideration of this 
relevant evidence by the RO.  Due process requires that the 
RO consider all records and provide the veteran with an 
appropriate supplemental statement of the case.  38 C.F.R. 
§§ 19.31 and 20.800 (1999).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should then review the veteran's 
claim.  If the claim is denied, a 
supplemental statement of the case should 
be sent to the veteran and his 
representative covering all the evidence 
received since the issuance of the 
previous supplemental statement of the 
case.  The veteran and his representative 
should be afforded the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 3 -


